      Case 4:19-cv-04336 Document 28 Filed on 05/27/20 in TXSD Page 1 of 11
                                                                                United States District Court
                                                                                  Southern District of Texas

                                                                                     ENTERED
                                                                                     May 27, 2020
                           UNITED STATES DISTRICT COURT
                                                                                  David J. Bradley, Clerk
                            SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

FERMIN MADRID, Individually                 §
and on Behalf of All Others Similarly       §
Situated.                                   §
                                            §
              Plaintiff.                    §
                                            §
VS.                                         §     CIVIL ACTION NO. 4:19–CV–04336
                                            §
PINE MAINTENANCE, INC., ET AL.,             §
                                            §
              Defendants.                   §

                                         ORDER

       Pending before me is Plaintiff’s Motion for Class Certification and Expedited

Discovery. See Dkt. 23. After carefully reviewing the motion, response, reply, and

applicable law, I conclude that this case should be conditionally certified and notice should

be sent to potential class members giving them the opportunity to opt-in to this lawsuit.

                                     BACKGROUND

       Plaintiff Fermin Madrid (“Madrid”) filed this Fair Labor Standards Act (“FLSA”)

lawsuit on behalf of himself and all others similarly situated against Pines Maintenance,

Inc. (“Pines”) and JAW, Inc. (“JAW”) for allegedly failing to pay him when he worked

more than 40 hours in a workweek. Madrid claims that from April 2007 through October

2019 he was employed by Pines and JAW as a maintenance worker at Augusta Pines Golf

Club in Spring, Texas. In support of his claim that both Pines and JAW employed him

during this time period, Madrid submits pay statements with the names of both Pines and

JAW prominently displayed.        As a maintenance worker, Madrid’s responsibilities
     Case 4:19-cv-04336 Document 28 Filed on 05/27/20 in TXSD Page 2 of 11



primarily involved manual labor, including maintenance of the golf course’s landscape.

Madrid, along with all other maintenance workers at Augusta Pines Golf Club, reportedly

received pay on an hourly basis.

       For the entirety of his employment at Augusta Pines Golf Club, Madrid claims that

he was required to clock in and out using a timecard. Beginning in 2009, Madrid says that

he and his co-workers were told that they would no longer receive any compensation for

hours worked beyond 40 each week. Madrid avers that he typically worked 44 to 45 hours

per week, but only received compensation for 40 hours each week.              Based on his

conversations with co-workers, Madrid asserts that his fellow employees would want to

join this lawsuit if they were made aware of it and given the opportunity to join.

       Madrid moves to conditionally certify the following class as to his FLSA overtime

claims: All maintenance/groundskeeper employees employed by Defendants during the

last three years.

                                   LEGAL STANDARD

       The FLSA provides that a court may certify a collective action brought “by any one

or more employees for and in behalf of himself or themselves and other employees

similarly situated. No employee shall be a party plaintiff to any such action unless he gives

his consent in writing.” 29 U.S.C. § 216(b). The FLSA collective action mechanism

allows for efficient adjudication of similar claims so that “similarly situated” employees,

whose claims are often small, may join together and pool their resources to prosecute their

claims for relief. See Hoffmann-La Roche, Inc. v. Sperling, 493 U.S. 165, 170 (1989).



                                             2
     Case 4:19-cv-04336 Document 28 Filed on 05/27/20 in TXSD Page 3 of 11



       The decision on whether to certify a suit as a collective action under the FLSA and

approve notice to potential plaintiffs is committed to the sound discretion of the district

court. See Mooney v. Aramco Servs. Co., 54 F.3d 1207, 1213 (5th Cir. 1995). Notice to

potential plaintiffs will not issue unless a court conditionally certifies the case as a

collective action. See Shaw v. Jaguar Hydrostatic Testing, LLC, No. 2:15-CV-363, 2017

WL 3866424, at *3 (S.D. Tex. Sept. 5, 2017) (“[T]he sole consequence of conditional

certification is the sending of court-approved written notice to employees, who in turn

become parties to a collective action only by filing written consent with the court. District

courts have discretion in deciding whether to order notice to potential plaintiffs.”) (internal

quotation marks and citations omitted).

       Although the FLSA authorizes a plaintiff to bring an action on behalf of similarly

situated persons, the FLSA does not define “similarly situated.” The Fifth Circuit has

declined to adopt any specific test to determine when plaintiffs are similarly situated such

that the district court should certify a collective action and authorize notice. That being

said, most judges in the Southern District of Texas (including this one) have adopted the

lenient two-step approach outlined in Lusardi v. Xerox Corp., 118 F.R.D. 351 (D.N.J.

1987). See Freeman v. Progress Residential Prop. Manager, LLC, No. 3:16-CV-00356,

2018 WL 1609577, at *2 (S.D. Tex. Apr. 3, 2018).

       The two stages of the Lusardi test are the “notice stage,” followed by the

“decertification stage.” Mooney, 54 F.3d at 1213–14. At the notice stage, the court

conducts an initial inquiry into “whether the putative class members’ claims are sufficiently

similar to merit sending notice of the action to possible members of the class.” Acevedo v.

                                              3
     Case 4:19-cv-04336 Document 28 Filed on 05/27/20 in TXSD Page 4 of 11



Allsup’s Convenience Stores, Inc., 600 F.3d 516, 519 (5th Cir. 2010). Courts usually base

this decision upon “the pleadings and any affidavits [that] have been submitted.” Mooney,

54 F.3d at 1214. Because of the limited evidence available at this stage, “this determination

is made using a fairly lenient standard, and typically results in ‘conditional certification’ of

a representative class.” Id. (footnote omitted). At this initial “notice stage,” a plaintiff

must make a minimal showing that: (1) there is a reasonable basis for crediting the assertion

that aggrieved individuals exist; and (2) those aggrieved individuals are similarly situated

to the plaintiff in relevant respects given the claims and defenses asserted. See Freeman,

2018 WL 1609577, at *3. At no point during the notice stage of conditional certification

should a court look to the merits of the lawsuit’s allegations. See Nieddu v. Lifetime

Fitness, Inc., 977 F. Supp. 2d 686, 690 (S.D. Tex. 2013) (“Usually at the notice stage,

because discovery has not yet occurred, courts do not review the underlying merits of the

action in deciding whether to conditionally certify the class.”). If the court conditionally

certifies the class, putative class members are given notice and the opportunity to opt-in.

See Mooney, 54 F.3d at 1214. The case then proceeds through discovery as a representative

action. See id.

       The second step of the Lusardi approach—the decertification stage—is triggered if

a defendant files a motion for decertification after the opt-in period has concluded and

discovery is largely complete. See id. The Fifth Circuit has explained:

       At this [decertification] stage, the court has much more information on which
       to base its decision, and makes a factual determination on the similarly
       situated question. If the claimants are similarly situated, the district court
       allows the representative action to proceed to trial. If the claimants are not
       similarly situated, the district court decertifies the class, and the opt-in

                                               4
      Case 4:19-cv-04336 Document 28 Filed on 05/27/20 in TXSD Page 5 of 11



       plaintiffs are dismissed without prejudice. The class representatives—i.e.,
       the original plaintiffs—proceed to trial on their individual claims.

Id.
                   CONDITIONAL CERTIFICATION IS PROPER

       This case is currently at the notice stage of conditional certification. At this juncture,

judges in the Southern District of Texas are split on the appropriate test to apply. Some

judges require a plaintiff to establish three elements: (1) there is a reasonable basis for

crediting the assertion that aggrieved individuals exist; (2) those aggrieved individuals are

similarly situated to the plaintiff in relevant respects given the claims and defenses asserted;

and (3) those individuals want to opt-in to the lawsuit. See Tuggle v. Rockwater Energy

Sols., Inc., H-18-4746, 2019 WL 7040330, at *1 (S.D. Tex. Dec. 3, 2019) (Bray, J.)

(applying third element); Sheffield v. Stewart Builders, Inc., H-19-1030, 2019 WL

5596368, at *3 (S.D. Tex. Oct. 30, 2019) (Miller, J.) (same); Hester v. Phillips 66 Co., No.

H-18-1078, 2019 WL 1930271, at *8 (S.D. Tex. Apr. 30, 2019) (Rosenthal, J.) (same);

Moreno v. Nat’l Oilwell Varco, L.P., No,. 4:17-CV-782, 2018 WL 1932550, at *7 (S.D.

Tex. Apr. 23, 2018) (Palermo, J.) (same). On the other hand, a number of judges in this

District have rejected the third element because it is not statutorily required. See Williams

v. Guardian Living Servs., Inc., No. 4:17-CV-1901, 2018 WL 1251927, at *2 (Ellison, J.)

(declining to apply the third element); Hernandez v. Robert Bering Constr., LLC, 191 F.

Supp. 3d 675, 681 (S.D. Tex. 2016) (Hanks, J.) (same); Jones v. Cretic Energy Servs., LLC,

149 F. Supp. 3d 761, 768 (S.D. Tex. 2015) (Lake, J.) (same).

       The thrust of Defendants’ attack on conditional certification is that Madrid has

failed to satisfy the third element because he cannot show that there are individuals who

                                               5
     Case 4:19-cv-04336 Document 28 Filed on 05/27/20 in TXSD Page 6 of 11



want to join the lawsuit. To date, not a single maintenance worker other than Madrid has

joined the lawsuit as a plaintiff.

       The problem with Defendants’ argument is that I have previously rejected the three-

element test, holding that the two-element approach is appropriate and that “[p]laintiffs

need not present evidence that other individuals want to join the lawsuit to obtain

conditional certification.” Freeman, 2018 WL 1609577, at *6. See also Lawrence v. A-1

Cleaning & Septic Sys., LLC, No. 4:19-CV-03526, 2020 WL 2042323, at *2 (S.D. Tex.

Apr. 28, 2020); Tillis v. Global Fixture Servs., Inc., No. 4:19-CV-01059, 2020 WL

1443490, at *3 (S.D. Tex. Mar. 23, 2020); Wade v. Furmanite Am., Inc., No. 3:17-CV-

00169, 2018 WL 2088011, at *3 (S.D. Tex. May 4, 2018). I did not make the decision to

adopt the two-element approach lightly. Rather, I carefully analyzed the case law and the

FLSA’s statutory history, concluding that there are four independent reasons to reject the

third element.

       First . . . this element is not a statutory requirement at this stage. Second, this
       element has not been required, or even discussed, by any higher court opinion
       that this court has been able to find or to which the parties have cited. Rather,
       the Fifth Circuit’s discussion of the Lusardi approach only requires, at the
       first stage, that putative class members’ claims are sufficiently similar to
       merit sending notice of the action to possible members of the class. Third,
       unlike under Rule 23, there is no numerosity requirement in a FLSA class
       action lawsuit under the Lusardi approach. Fourth, this element, requiring
       evidence of purported class members who are willing to join a class action
       before an appropriate class is even determined, is dissonant with the Supreme
       Court’s directive that the FLSA be liberally construed to effect its purposes.

Villareal v. St. Luke’s Episcopal Hosp., 751 F. Supp. 2d 902, 916 (S.D. Tex. 2010) (internal

quotation marks and citations omitted).



                                               6
     Case 4:19-cv-04336 Document 28 Filed on 05/27/20 in TXSD Page 7 of 11



       With that explanation out of the way, let me focus on the relevant two-element test,

which is easily satisfied in this case. First, Madrid must make a minimal showing that there

is a reasonable basis for crediting the assertion that aggrieved individuals exist. To do this,

Madrid “need only show that it is reasonable to believe that there are other aggrieved

employees who were subject to an allegedly unlawful policy or plan.” Austin v. Onward,

LLC, 161 F. Supp. 3d 457, 464 (S.D. Tex. 2015) (quotation marks and citation omitted).

Here, Madrid’s declaration submitted in support of the request for conditional certification

provides the necessary factual support as it expressly states that Madrid and his co-workers

were treated alike. According to Madrid, he and the other maintenance workers at Augusta

Pines Golf Club all performed the same type of manual labor, worked more than 40 hours

per week, and none were paid for work they performed in excess of 40 hours per week.

       Turning to the second element, Madrid must show that those aggrieved individuals

are similarly situated to the plaintiff in relevant respects, given the claims and defenses

asserted. “For the class representative to be considered similarly situated to the potential

[opt-in] class members, the class representative must be similarly situated in terms of job

requirements and similarly situated in terms of payment provisions.” Walker v. Honghua

Am., LLC, 870 F. Supp. 2d 462, 468 (S.D. Tex. 2012) (quoting Ryan v. Staff Care, Inc.,

497 F. Supp. 2d 820, 825 (N.D. Tex. 2007)). See also Tice v. AOC Senior Home Health

Corp., 826 F. Supp. 2d 990, 996 (E.D. Tex. 2011) (“[T]he relevant inquiry is whether the

potential class members performed the same basic tasks and were subject to the same pay

practices.”). There should be “some factual nexus which binds the named plaintiffs and

the potential class members together as victims of a particular alleged policy or practice.”

                                              7
    Case 4:19-cv-04336 Document 28 Filed on 05/27/20 in TXSD Page 8 of 11



Villatoro v. Kim Son Rest., L.P., 286 F. Supp. 2d 807, 810 (S.D. Tex. 2003) (internal

quotation marks, brackets, and citation omitted). Applying these legal principles to this

case, it is abundantly clear that the putative class members’ claims are sufficiently similar

to authorize notice to potential class members. According to the declaration submitted by

Madrid, the maintenance workers at Augusta Pines Golf Club all performed similar job

functions and were paid on an hourly basis. Moreover, the lawsuit’s basic allegation is

that, beginning in 2009, Defendants refused to pay any of the maintenance workers at

Augusta Pines Golf Club, including Madrid, for any hours they worked in excess of 40 per

week. To me, this unquestionably satisfies Madrid’s need to make a modest factual

showing that he is similarly situated to proposed class members.

       Defendants oppose conditional certification, arguing that Madrid’s declaration

provides incorrect information concerning who he worked for and where he worked. As

noted above, Madrid maintains that he was employed by both Pines and JAW. Defendants

counter by submitting the declaration of Tami Barnett (“Barnett”), the custodian of records

for Defendants. Barnett states that “Madrid was not employed by JAW, Inc. during the

time stated by Mr. Madrid in his declaration.” Dkt. 26-1 at 1. Barnett also suggests that

Madrid did not work at Augusta Pines Golf Club, but rather at Gleannloch Pines golf

course, a course apparently maintained by Pines. Finally, Barnett strongly challenges the

assertion that Pines violated the FLSA. She states: “According to records of Pines

Maintenance, Inc.[,] employees were compensated for hours in excess of 40 hours per

week.” Id.



                                             8
     Case 4:19-cv-04336 Document 28 Filed on 05/27/20 in TXSD Page 9 of 11



       At this notice stage, Defendants’ submission of a declaration contradicting Madrid’s

factual assertions is completely irrelevant because “[i]t is not the Court’s role to resolve

factual disputes, decide substantive issues going to the ultimate merits or make credibility

determinations at the preliminary certification stage of an FLSA collective action.” Barrus

v. Dick’s Sporting Goods, Inc., 465 F. Supp. 2d 224, 230 (W.D.N.Y. 2006). See also Ellis

v. Baptist Mem’l Health Care Corp., No. 3:18-CV-73-SA-JMV, 2019 WL 958420, at *3

(N.D. Miss. Feb. 27, 2019) (“During the notice stage of the conditional certification

analysis, . . . it is not the role of this Court to resolve factual disputes over the merits of the

claims, as the disposition of these arguments is irrelevant in determining whether the

Plaintiffs have made showing that there are similarly situated employees.”) (internal

quotation marks and citation omitted); Harris v. Vector Mktg. Corp., 716 F. Supp. 2d 835,

838 (N.D. Cal. 2010) (“The fact that a defendant submits competing declarations will not

as a general rule preclude conditional certification.”). Competing declarations simply

create a “he-said-she-said situation,” and while “[i]t may be true that the [Defendants’]

evidence will later negate [Madrid’s] claims,” that should not bar conditional certification

at the first stage. Escobar v. Whiteside Constr. Corp., No. C 08-01120 WHA, 2008 WL

3915715, at *4 (N.D. Cal. Aug. 21, 2008) (emphasis added). See also Clarke v. Convergys

Customer Mgmt. Grp., 370 F. Supp. 2d 601, 607 (S.D. Tex. 2005) (noting that fact issues

raised by the defendant are “of the sort that are appropriate for consideration during the

second-stage analysis, and not during the initial ‘notice’ stage”). At this time, I take no

position on the merits of the case because that does not inform the conditional certification

issue. The only questions at the conditional certification stage are whether Madrid has met

                                                9
    Case 4:19-cv-04336 Document 28 Filed on 05/27/20 in TXSD Page 10 of 11



his burden to show that (1) there is a reasonable basis for crediting the assertion that

aggrieved individuals exist; and (2) those aggrieved individuals are similarly situated to

the plaintiff in relevant respects given the claims and defenses asserted. Given the lenient

standard to be applied at this stage, I conclude such a showing has been made.

       Now that I have found conditional certification to be appropriate in this case, I must

determine whether the proposed class is proper. Madrid proposes a class comprised of

“[a]ll maintenance/groundskeeper employees employed by Defendants during the last

three years.” Dkt. 23 at 7. This class seems a bit broad to me, especially since the

impression I get after reading the conditional certification papers is that Defendants may

employ maintenance/groundskeepers at more than one golf course. The only evidence

provided to me indicates that Madrid and his co-workers at Augusta Pines Golf Club were

allegedly the victims of a single decision, policy, or plan as required for conditional

certification. It is pure speculation on my part to infer that any maintenance workers at any

golf course other than Augusta Pines Golf Club were treated similarly. “A court has the

authority to modify the confines of an FLSA collective action on its own if the proposed

class is too broad.” Avila v. SLSCO, Ltd., No. 3:18-cv-00426, 2020 WL 1891691, at *5

(S.D. Tex. Feb. 10, 2020). With this in mind, I limit the class as follows: All maintenance

workers/groundskeepers employed at Augusta Pines Golf Club by Pines or JAW during

the last three years.

                                     CONCLUSION

       Madrid has made a sufficient showing at this preliminary stage to warrant the

issuance of notice, to permit full discovery, and to allow the Court to conduct a more

                                             10
    Case 4:19-cv-04336 Document 28 Filed on 05/27/20 in TXSD Page 11 of 11



rigorous analysis at the final decertification stage when it has the benefit of more

information. As such, Plaintiff’s Motion for Class Certification and Expedited Discovery

(Dkt. 23) is GRANTED. Conditional certification is granted for a class defined as follows:

        All maintenance workers/groundskeepers employed at Augusta Pines Golf
        Club by Pines Maintenance, Inc. or JAW, Inc. during the last three years.

        I order the parties to confer and file an agreed Proposed Notice and an agreed

Proposed Consent to Join form by June 5, 2020. I have prepared a form FLSA conditional

certification      notice        that      is        available      on        my           website

(https://www.txs.uscourts.gov/page/united-states-magistrate-judge-andrew-m-edison),

and the parties are encouraged to utilize it in drafting the final notice for this case.

        Defendants shall provide Madrid with a list of all employees fitting the description

of the conditionally certified class in a usable electronic format by June 9, 2020. This list

shall include each individual’s full name, last known mailing address, e-mail address,

cellular telephone number, and date(s) of employment. Madrid shall have fourteen (14)

days from the receipt of this information to send notice, in English and Spanish, to potential

class members by first-class mail, email, and text message. A reminder notice may be sent

to potential class members by first-class mail, email, and text message 30 days after the

initial notice is sent. The opt-in period shall be sixty (60) days from the date the notice is

sent.

        SIGNED in Houston, Texas on this 27th day of May, 2020.


                                            ______________________________________
                                                      ANDREW M. EDISON
                                              UNITED STATES MAGISTRATE JUDGE

                                                11
